DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-17 of the amended claim set received 2/16/2022 are pending.

Election/Restrictions
Claims 1-17 are allowable. The restriction requirement of process and apparatus, as set forth in the Office action mailed on 8/25/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 1-5, directed to a method of operating a gas turbine engine are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney James Wimpe on 3/17/2022.
The application has been amended as follows: 

Claim Amendment
Claim 1. A method of operating a gas turbine engine, comprising: 
commanding an acceleration of the gas turbine engine; 
accelerating a high pressure turbine rotor as a result of the command; and 
moving a variable pitch high pressure compressor vane toward an open position after accelerating the high pressure turbine rotor, thereby reducing an acceleration rate of the high pressure turbine rotor thereby reducing a change in a clearance gap between the high pressure turbine rotor and a blade outer airseal.

Claim 5. The method of claim 1, wherein the reducing the acceleration rate of [[a]]the high pressure turbine rotor prevents a rub condition between the blade outer airseal and the high pressure turbine rotor during the acceleration of the gas turbine engine.

Claim 6. A gas turbine engine, comprising: 

a high pressure turbine rotor having a plurality of rotor blades; 
a blade outer airseal disposed radially outboard of the turbine rotor and defining a radial clearance gap between the plurality of rotor blades and the blade outer airseal; 
a compressor section including: 
a high pressure compressor rotor operably connected to the high pressure turbine rotor via an outer shaft; 
a high pressure compressor stator including a plurality of variable pitch stator vanes; 
an actuation system operably connected to the plurality of variable pitch stator vanes configured to move the variable pitch stator vanes between a closed position and an open position; and 
an engine control system configured to: 
command an acceleration of the gas turbine engine; 
cause acceleration of the high pressure turbine rotor based on the command; and 
move a variable pitch high pressure compressor vane of the plurality of variable pitch stator vanes toward an open position after the acceleration of the high pressure turbine rotor, thereby slowing an acceleration rate of the high pressure turbine rotor thereby reducing a change in [[a]]the clearance gap between the high pressure turbine rotor and a blade outer airseal.

Claim 13. An active clearance control system of a gas turbine engine, comprises an engine control system configured to: 
command an acceleration of the gas turbine engine; 
cause acceleration of [[the]]a high pressure turbine rotor based on the command; and 
move a variable pitch high pressure compressor vane toward an open position after the acceleration of the high pressure turbine rotor, thereby slowing an acceleration rate of the high pressure turbine rotor thereby reducing a change in a clearance gap between the high pressure turbine rotor and a blade outer airseal disposed radially outboard of the high pressure turbine rotor.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the following in combination with the other independent claim limitations:
Regarding Claim 1, “commanding an acceleration of the gas turbine engine; accelerating a high pressure turbine rotor as a result of the command; and moving a variable pitch high pressure compressor vane toward an open position after accelerating the high pressure turbine rotor, thereby reducing an acceleration rate of the high pressure turbine rotor thereby reducing a change in a clearance gap between the high pressure turbine rotor and a blade outer airseal.”
at the same time as the engine accelerates as opposed to the claimed opening of the vanes after the acceleration to slow the acceleration.
Claims 6 and 13 are allowable for the same reason as each is an apparatus having an engine control system configured to perform the claimed process of claim 1.
Claims 2-5, 7-12, and 14-17 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/Examiner, Art Unit 3741     
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741